Citation Nr: 0620499	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

In the May 2004 decision, the RO also denied service 
connection for arthritis of both knees as well as increased 
ratings for hypertension and a right knee disability.  The 
veteran disagreed with those decisions in June 2004, and the 
RO reviewed the issues in an October 2004 Statement of the 
Case.  The veteran did not submit a substantive appeal in 
relation to those claims, and they are not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied service connection for a low back 
disability in an October 1993 rating decision, and the 
veteran did not appeal. 

3.  Evidence related to a low back disability obtained since 
the October 1993 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, is 
duplicative and/or cumulative, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a low back disability in October 1993 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  The claim of entitlement to service connection for a low 
back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in December 2003 and December 2004, VA 
notified the veteran of the information and evidence needed 
reopen a claim on the basis of new and material evidence.  
The letters identified what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Because the issue 
in this case is whether to reopen the previously denied claim 
on the basis of new and material evidence, the Board finds 
that the veteran was effectively notified of the information 
and evidence necessary to substantiate and complete his 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in April 2004, prior to the May 2004 AOJ 
decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board, even though he declined to do so.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

In an October 1993 rating decision, the RO denied entitlement 
to service connection for a low back disability because 
evidence of record did not demonstrate that the veteran had 
back problems or sustained a back injury during service.  The 
veteran was notified of that decision and his appellate 
rights in November 1993, but he did not appeal.  
Consequently, that decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

Although a claim previously disallowed by the RO cannot be 
reopened on the same factual basis, if new and material 
evidence is presented or secured with respect to such a 
claim, VA must reopen and review the evidence.  See 38 
U.S.C.A. §§ 5108, 7105(c).  New evidence is evidence that was 
not previously before agency decisionmakers.  Material 
evidence is evidence that, by itself or when considered with 
evidence previously on the record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
evidence that was on the record at the time of the initial 
denial of the claim, and must raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The 
credibility of evidence is presumed when determining whether 
it is new and material.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the October 1993 rating decision, evidence of 
record included the veteran's service medical records and a 
December 1992 VA examination.  The veteran's service records 
did not indicate that the veteran complained of or sought 
treatment for low back pain or back injuries during service.  
Additionally, there was no reference to back problems in the 
veteran's August 1992 retirement examination.

During the 1992 VA examination, the veteran complained of low 
back distress when he slept on his stomach.  On examination, 
the veteran exhibited some pain on deep pressure over the 
lumbosacral area, but he retained good function and range of 
motion.  The examiner diagnosed episodic back pain, probably 
arthritic in nature.

Evidence received since the October 1993 rating decision 
includes lay statements from the veteran and his wife as well 
as VA medical records.  The veteran and his wife maintain 
that low back pain limits the veteran's physical activity and 
prevents his employment.  The veteran's wife asserts that the 
veteran has a long history of progressive back pain, although 
he has not sought treatment for his symptoms.  The veteran 
avers that he disregarded physical pains during service 
because he was committed to his work and was ashamed of 
seeking medical assistance.  He states that his service as an 
aircraft mechanic was extremely physically demanding.  

VA medical records reflect a paucity of treatment for low 
back pain.  October 1995 treatment records indicate that the 
veteran complained of low back pain after he sustained an 
injury lifting heavy objects at work.  He stated that he had 
experienced low back pain since approximately 1991, secondary 
to running during service.  The physician did not note 
significant symptoms, and x-ray images were negative.

The veteran complained of constant, nonradicular low back 
pain in July 2004.  He averred that his symptoms began ten 
years prior to the examination, but he could not identify any 
specific initiating injury.  X-ray images revealed minimal 
degenerative joint disease of the veteran's lumbosacral 
spine, but were otherwise normal and without evidence of 
prior trauma.  A VA physician opined that low back pain was 
related to arthritis. 

The veteran was referred to physical therapy in September 
2004.  During related treatment, he averred that he had 
experienced progressive low back pain since 1989 or 1990, but 
he could not identify an initiating traumatic event.  He 
stated that pain had worsened in the four or five years prior 
to the examination.  

The Board finds that evidence received since the October 1993 
rating decision is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In other words, the evidence does not 
demonstrate that the veteran sustained an injury during 
service that resulted in current back pain.  

New medical evidence of record verifies that the veteran has 
chronic low back pain potentially attributable to 
degenerative changes, but comparable medical evidence from a 
1992 VA examination was of record in 1993.  More 
significantly, no new medical opinion or medical evidence of 
record establishes or suggests that the veteran's symptoms 
are related to his service.  In fact, medical evidence 
received from 1993 to 2005 undermines a potential causative 
relationship between the veteran's current symptoms and 
service:  the veteran did not seek treatment for chronic low 
back until nearly twelve years after his discharge from 
service; x-rays revealed no evidence of prior back trauma 
that potentially caused current back symptoms; and there was 
no x-ray evidence of degenerative changes productive of low 
back pain until 2004.  Therefore, although new medical 
evidence verifies that the veteran has chronic low back pain, 
the evidence is not new and material because it does not 
establish that the veteran sustained an injury during service 
that resulted in his current back symptoms.

The veteran's allegations also fail to demonstrate the 
requisite nexus between the veteran's condition and his 
active service.  The veteran alleges that his symptoms began 
during service, but he has not identified any specific trauma 
or injury that resulted chronic back pain.  Rather, he 
speculates that chronic back pain began as a result of the 
extreme physical demands of service.  That opinion lacks the 
specificity necessary to demonstrate a relationship between 
the veteran's service and his current symptoms.  Moreover, 
the speculation is somewhat inconsistent with medical 
evidence of record.  In any case, although lay witnesses are 
competent to describe a veteran's pre- and post-service 
symptoms, lay assertions of medical causation, without 
supporting medical evidence, are insufficient to reopen a 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  See also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions). 

Because there is no medical evidence that the veteran's 
condition began during or as a consequence of service, the 
Board finds that evidence received since the October 1993 
rating decision does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the veteran's claim to 
reopen the issue of entitlement to service connection for a 
low back disability must be denied.


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a low back 
disability is not reopened.
 


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


